Citation Nr: 0023181	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a sleep disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to 
April 1968.  His active duty included service in the Republic 
of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
RO that denied claims of entitlement to service connection 
for eye, skin, and sleep disabilities.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran currently has a sleep disability.

2.  No competent medical evidence has been presented to show 
that any current eye disability can be attributed to the 
veteran's military service.

3.  No competent medical evidence has been presented to show 
that the veteran has a skin disability that either began in 
service or is attributable to any herbicide exposure in 
service; he does not have a skin disorder for which 
incurrence in service may be presumed under 38 U.S.C.A. 
§ 1116(a)(2) or 38 C.F.R. § 3.309(e).


CONCLUSIONS OF LAW

1.  The claim of service connection for eye disability or 
sleep disability is not well grounded.  38 U.S.C.A. § 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of service connection for a skin disability is 
not well grounded.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  See 
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d at 1468.

Sleep Disability

The veteran claims that he has a sleep disability that had 
its onset during service.  For the reasons that follow, the 
Board finds that this claim of service connection is not well 
grounded.  

As noted above, the veteran must present medical evidence of 
a current disability.  The veteran's service medical records 
are negative for complaints of, treatment for, or diagnosis 
suggesting any sleep disability.  Post-service private and VA 
treatment records, dated from February 1981 to November 1998, 
likewise do not indicate that the veteran has a sleep 
disorder.  When examined by VA in June 1994, the veteran's 
complaints included a sleep disorder, nightmares, anxiety, 
and being disoriented when awakened.  When examined by VA in 
August 1994, the veteran also complained of nightmares and 
trouble sleeping.  A mild anxiety disorder resembling post-
traumatic stress disorder was diagnosed.  A sleep disability, 
however, was not diagnosed.  Consequently, despite the 
veteran's allegations that he has problems sleeping, no 
competent medical evidence has been presented to show that he 
currently has a sleep disability.

The Board has considered the veteran's written statements 
regarding his sleep problems, but no current diagnosis of the 
claimed disability has been provided by one competent to do 
so.  In short, while the veteran is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since military service, he has not been 
shown competent to provide a medical diagnosis.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1999); Grottveit v. Brown, 
5 Vet. App. 91, 92-93; Espiritu, 2 Vet. App. at 494-95.  The 
Board finds that the sleeping disability claim is not well 
grounded on account of failure to present competent medical 
evidence showing current disability. 

Eye Disability

Turning to the issue of entitlement to service connection for 
an eye disability, the Board also finds that this claim is 
not well grounded.  The veteran claims that he suffers from 
an eye disability which had its onset during military 
service.  His service medical records, including a 
November 1965 pre-induction examination report and an 
April 1968 separation examination report, are negative for 
complaints of, treatment for, or diagnosis suggesting any eye 
disability.  These records show that the veteran's bilateral 
visual acuity was 20/20 at entrance and 20/20 at separation.

From the time of the veteran's separation from service in 
April 1968 until 1991, an interval of about 23 years, there 
was no suggestion by competent medical evidence that he had 
any eye disability.  Post-service private correspondence and 
treatment reports show that, beginning in July 1991, the 
veteran was treated for eye-related problems.  Specifically, 
it was noted that, in June 1991, the veteran had been 
involved in a car accident, and that things suddenly went 
blank in his left eye; he had no vision for at least one to 
two minutes.  The physician noted that the retina in the 
veteran's left eye showed a type of proliferative reaction in 
the macular area, and that the veteran needed a retinal 
consultation to confirm a central maculopathy.  In 
August 1991, the impressions were atrophic macular 
degeneration of both eyes with subfoveal subretinal 
neovascular membrane of the left eye, angioid streaks of both 
eyes, and optic nerve Drusen of both eyes.

Correspondence from a private physician, dated in April 1994, 
indicates that the veteran had had a subretinal neovascular 
membrane secondary to angioid streaks treated in the right 
eye.  Posteriorly, the veteran had angioid streaks in both 
eyes with marked retinal pigment epithelial changes in the 
central macula of the left eye.  The veteran had what 
appeared to be Peau d'Orange skin changes on his forearms and 
his axillae.  The physician opined that this coupled with 
angioid streaks and the atypical Drusen led to a diagnosis of 
pseudoxanthoma elasticum (PXE).

When examined by VA in July 1994, the diagnoses included 
angioid streaks.

In September 1998, an April 1996 Social Security 
Administration (SSA) decision was received.  SSA determined 
that the veteran was disabled due to atrophic macular 
degeneration since July 1995.  Private treatment records 
associated with the SSA decision include an October 1994 
treatment report showing diagnoses of bilateral moderate or 
severe visual impairment and exudative macular degeneration.  
Correspondence from a private physician in July 1995 
indicates that the veteran was legally blind.

As noted above, the veteran must present competent medical 
evidence of both currently disability and of a relationship 
between that disability and service.  Although the record 
shows that the veteran was found to have had an eye 
disability since July 1991, none of the examiners, VA or 
private, has related any such eye disability to service.  In 
short, no competent medical evidence has been presented to 
show that the veteran currently suffers from an eye 
disability that is attributable to his military service or to 
continued symptoms since service.

The Board has considered the veteran's written statements in 
support of his contentions regarding the onset of his eye 
disability.  However, while the veteran is competent to 
provide information regarding the symptoms he currently 
experiences and has experienced since his separation from 
military service, there is no indication that he is competent 
to comment upon etiology or time of onset.  Layno, 
6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.  Consequently, absent the 
presentation of competent medical evidence showing a link 
between any current eye disability and his military service, 
or continued symptoms since service, the veteran's claim of 
service connection for eye disability may not be considered 
well grounded and must be denied.

Skin Disability

Turning to the issue of entitlement to service connection for 
a skin disability, the Board also finds that this claim is 
not well grounded.  The veteran claims that he suffers from 
skin rashes on his back, feet, groin, hands, head, legs, and 
waist, which had their onset during service or are 
attributable to in-service exposure to Agent Orange in 
Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, or acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  However, the 
Court stated that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e)."  
McCartt v. West, 12 Vet. App. 164, 168 (1999).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Public 
Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the 
Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 
Stat. 11 (1991), the United States Court of Appeals for the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection with proof of direct 
incurrence.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  Thus, the presumption is 
not the sole method for showing causation.  However, as noted 
above, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit, supra.

The Board finds that the veteran's claim of service 
connection for skin disability is not well grounded.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  The veteran's 
personnel records show that he served in the Republic of 
Vietnam.  However, as noted above, the presumptive provisions 
of 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e) cannot be 
relied upon by the veteran to establish service connection 
for a skin disorder due to exposure to herbicides unless such 
a disorder is enumerated in either 38 U.S.C.A. § 1116(a) or 
38 C.F.R. § 3.309(e).  Here, the evidence does not show that 
the veteran has a skin disorder that is one of the listed 
diseases.  Consequently, the presumptive provisions of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) do not apply.  
38 C.F.R. § 3.309(e); see McCartt, 12 Vet. App. at 168.

Since the veteran was not diagnosed with a disease listed at 
38 C.F.R. § 3.309(e), he is also not entitled to the 
presumption of exposure to herbicide agents in service, 
provided in 38 C.F.R. § 3.307(a)(6)(iii).  See McCartt, 
supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, previously contained a more liberal interpretation of 
the presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised on April 5, 1999, and is 
now in accordance with the McCartt decision.  Hence, in the 
present case, exposure to herbicides may not be presumed.  

Even assuming exposure to Agent Orange, the Board finds that 
the veteran has not submitted a well-grounded claim because 
he has not provided medical evidence which relates any 
currently diagnosed skin disorder to exposure to herbicides 
in service.  His service medical records show that, in 
February 1967, he was treated for dermatitis of the hands, 
and in August 1967, he was treated for a rash in the groin.  
The remaining service records, including April 1968 
separation examination report, are negative for complaints 
of, treatment for, or diagnosis suggesting any skin disorder.

Thereafter, VA outpatient treatment reports from the 
dermatology clinic show that, in February 1985, the veteran 
was treated for dermatitis on the scalp, face, and body, 
which had been a chronic problem.  It was noted that he had 
been treated by a private physician with 1% Hydrocortisone 
cream, which had helped the symptoms.

Private treatment reports show that, in July 1987, the 
veteran phoned a physician regarding a rash he thought might 
be poison ivy, but stated that he could not be treated since 
he was leaving for vacation.  Correspondence from a private 
physician, dated in December 1987, indicates that the veteran 
was seen for complaints of generalized dryness and severe 
itching of the head-neck area.  It was noted that the veteran 
appeared to have a primary irritant dermatitis due to over-
drying of the skin and irritation of the scalp, due to 
various shampoos.  In December 1990, it was noted that he had 
had multiple lesions on his back removed.  

At a June 1993 VA Agent Orange examination, the veteran was 
found to have, among other things, eczema.  VA outpatient 
treatment reports show that, in June 1993, the impression was 
eczema.  In July 1993, the veteran had chronic dermatitis or 
eczema on different parts of the body, which was very severe 
on the hand.  The veteran had a lot of fissures and 
inflammation.  It was noted that there was no evidence of any 
specific lesions related to Agent Orange.

Correspondence from a private physician in June 1994, 
indicates that the veteran was treated in October 1983 and 
December 1987 for primary irritant dermatitis, in 
January 1985 and July 1987 for acute contact dermatitis, and 
in January 1991 for the removal of 14 hemangiomata of the 
upper back.

When examined by VA in June 1994, the veteran's complaints 
included continuous skin rashes.  Examination revealed dry, 
scaly skin patches, especially on the hands.  When examined 
by VA in July 1994, the diagnoses were mild folliculitis, 
hand eczema, and benign keratosis on the dorsum of the hands.  
An August 1994 treatment report indicates that the veteran's 
medical history was significant for a questionable history of 
Agent Orange exposure in Vietnam.  It was noted that the 
veteran had had recurrent skin rashes ("eczema") for years 
since returning from Vietnam.

Correspondence and treatment reports from a private physician 
show that, in January 1997, physical examination of the skin 
revealed mild erythema with scaling and fissuring of the skin 
involving the hands.  The impressions were probable PXE, 
which could be associated with retinal hemorrhage from 
angioid streaks or associated with gastrointestinal bleeding, 
and probably irritant dermatitis.  The physician also noted 
that a biopsy was obtained from a representative area of the 
neck to confirm the diagnosis of PXE.  In November 1997, the 
veteran was further evaluated for generalized dry skin.  It 
was noted that the veteran had a history of PXE.  

The salient point to be made about the evidence described 
above is that no medical opinion has been offered which links 
any current skin problem to the veteran's military service, 
or to any claimed exposure to herbicides while in military 
service.  In fact, when examined by VA in July 1993, it was 
noted that there was no evidence of any specific lesions 
related to Agent Orange.  The Board has considered the 
veteran's written statements regarding the diagnoses and 
onset of his skin problems.  However, while the veteran is 
competent to provide information regarding the symptoms he 
currently experiences and has experienced since his 
separation from military service, there is no indication that 
he is competent to render a medical diagnosis or to give an 
opinion on the etiology of a condition.  Layno, 6 Vet. App. 
at 470; Grottveit, 5 Vet. App. at 92-93; Espiritu, 
2 Vet. App. at 494-95.

Absent the presentation of evidence showing disease listed in 
38 C.F.R. § 3.309(e), or the presentation of evidence linking 
currently shown skin problems to military service, including 
herbicide exposure in service, the veteran's claim is not 
well grounded.  Additionally, although the veteran has 
provided a history of skin problems since military service, 
no competent medical evidence has been presented linking any 
currently demonstrated skin problem to this history of 
continued symptoms.  Consequently, the Board finds that the 
veteran's claim of service connection is not well grounded 
because of a lack of medical nexus evidence.  Caluza, supra.


ORDER

Service connection for an eye disability is denied.

Service connection for a skin disability is denied.

Service connection for a sleep disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

